 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   NATIONSTAR MORTGAGE LLC,
                                                          Case No.: 2:15-cv-01636-RCJ-NJK
12          Plaintiff(s),
                                                                         Order
13   v.
                                                                    [Docket No. 89]
14   LVDG, LLC, et al.,
15          Defendant(s).
16         Pending before the Court is a joint motion to amend the complaint. Docket No. 89. That
17 joint motion seeks to, inter alia, revive the Defendant HOA as a party to this case. See id. at 3.
18 Given that Defendant Alessi & Koenig is named in the proposed amended complaint, it appears
19 the movants are also seeking to revive it as a party to the case. Any response to the joint motion
20 must be filed by November 14, 2019, and any reply must be filed by November 15, 2019.
21         IT IS SO ORDERED.
22         Dated: November 12, 2019
23                                                             ______________________________
                                                               Nancy J. Koppe
24                                                             United States Magistrate Judge
25
26
27
28

                                                   1
